Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4, 6, 8-11, 13, 14, 16, 17, and 21-28 were previously pending and subject to a non-final Office Action having a notification date of August 13, 2021 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on November 15, 2021 (the “Amendment”), amending claims 1, 4, 13, 16, and 22.  The present Final Office Action addresses pending claims 1, 2, 4, 6, 8-11, 13, 14, 16, 17, and 21-28 in the Amendment.

	
Response to Arguments
Applicant’s arguments with respect to the claim objections and claim rejections under 35 USC 112 set forth in the non-final Office Action have been fully considered and are persuasive.  However, a new rejection under 35 USC 112 is set forth herein.  Furthermore, the claim rejections under 35 USC 101, 102, and 103 set forth in the non-final Office Action are unpersuasive as set forth below.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101:
Starting at page 7 of the Amendment, Applicant takes the position that the present claim limitations provide a technological solution that identifies patient physiological events of interest not presented in patient history, such as by prioritizing the events based on their similarity to prior events, and presents such interesting events to clinicians for review.  Applicant then takes 
	However, it is important to keep in mind that an improvement in the abstract idea itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  MPEP §2106.05(a)(II).  For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  Similarly, determining a similarity metric between a detected first physiological event of a patient and a (previous) second physiological event of the patient that satisfied an “alert condition” and was alerted to a user and then determining if the alert condition is satisfied based on the first event and the similarity metric might improve the mental process of identifying “interesting” patient physiological events or the certain method of organizing human activity of patient management but does not improve computers or technology.  While the Examiner agrees that providing an alert to a user if the detected first event satisfies the “alert condition” is not a “mental process,” the Examiner nevertheless asserts that doing so merely amounts to extra-solution activity or merely applying the abstract idea as noted in the rejection below.
	On page 8 of the Amendment, Applicant disagrees that the present claims are like those in Trading Technologies because the present claims are not directed to fundamental economic concepts nor a user interface simply providing information but instead are directed to a medical system that automatically identifies particular device-related physiological events (that satisfy an 
	However, the Examiner disagrees that the holding in Trading Technologies is merely limited to fundamental economic practices or user interfaces; rather, the holding is applicable to claims that provide users with improved or different information to facilitate performance of an abstract idea but do not solve a technological problem or improve technology.  In Trading Technologies, the Federal Circuit noted that it “[agrees] with the Board that the patents
relate to the practice of a financial product, not a technological invention. The specification states that a successful trader anticipates the market to gain an advantage, ’999 patent at 1:20–26, but doing so is difficult because it requires assembling data from various sources and processing that data effectively, id. at 1:51–54. The invention solves this problem by displaying trading information “in an easy to see and interpret graphical format.” Id. at 2:3–6. The specification makes clear that the invention simply displays information that allows a trader to process information more quickly. Id. at 1:59–62.”  921 F.3d 1084, 1089.
	Furthermore, the Federal Circuit noted that “[the] claims of the ’999 patent do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem. Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly.”  Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093.
	Similarly, the present claims do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Instead, the present specification makes clear that the invention is for improving clinician review and adjudication of 
Regarding Applicant’s position at pages 8-9 of the Amendment, the Examiner again disagrees that allocating system resources for storage/transmission of the received information based on the assigned priority is not a “mental process” and requires “the physical memories and communication bandwidth be partitioned and configured such that they can be made usable by the system to store or transmit information, respectively.”  Specifically, Applicant refers to [0068]-[0070] as allegedly requiring the term “allocate” to connote partitioning or configuring the physical memory or bandwidth.  However, [0068] specifically states “the priority-based data storage control 234 may allocated memory space according to the event priority.  For example, more memory space may be reserved for high priority events than for low priority events.”  The Examiner asserts that a user could certainly mentally “reserve” (set aside for a particular purpose/user) memory space for high priority events, such as by mentally noting that flash storage is to be used for high priority events and disk storage is to be used for low priority events.  
In relation to the control circuit now being “configured... to store the received information in a data storage circuit according to the assigned priority,” the Examiner submits that such limitation merely amounts to insignificant extra-solution activity (storing data) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
In relation to transmitting the received information to an external device as recited in claims 6 and 17, this limitation merely represents insignificant extra-solution activity (see MPEP § 2106.05(g)) which is conventional activity (See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II)).  
The rejection is maintained.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §102/103:
At page 10 of the Amendment, Applicant asserts:
The Office Action asserts that Mahajan § [0055] “communicating data downloaded from the IMD 105 to a physician or central monitoring station” reads on the claim limitation of the (previous) second physiological event alerted to a user. Applicant respectfully disagrees. The “data downloaded from the IMD 105” is too broad to be specific to previous physiological event satisfying an alert condition and alerted to a user. Mahajan does not teach or suggest that the data downloaded from IMD would satisfy an alert condition. Additionally, merely communicating the downloaded data to a physician for the sole purpose of data monitoring falls short of alerting a user, which connotes a severity of the event that requires physician intervention or hospitalization, as described in Applicant’s specification.
The Examiner disagrees that Mahajan does not disclose that the data downloaded from the IMD satisfied an alert condition and was alerted to a user.  As discussed in the rejection below, [0078] of Mahajan discusses how an episode with high priority can trigger the communication module 250 to initiate a communication link to external communication device 120 (which communicates the data to a physician/user per [0055]) and which can be in relation to either physiological data just captured or previously stored per [0079].  Accordingly, the satisfied alert condition is that the second episode has a “high priority” and the communication to 
The rejections are maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

In the present case, the claim terms “receiver circuit,” “event prioritizer circuit,” and “control circuit” recited in the claims are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because persons of ordinary skill in the art reading the present specification (e.g., at [0055]-[0063]) would understand the term “circuit” to have a sufficiently definite meaning as the name for the structure that performs the function.  Apex Inc. v. Raritan Computer, Inc., 325 F.3d 1364, 1372-73, 66 USPQ2d 1444, 1451-52 (Fed. Cir. 2003); MPEP 2181(I)(A).  Furthermore, the Examiner notes that the term “circuit,” combined with a description of the function of the circuit, has been found by the courts to connote sufficient structure to one of ordinary skill in the art.  Linear Tech. Corp. v. Impala Linear Corp., 379 F.3d 1311, 1321, 72 USPQ2d 1065, 1071 (Fed. Cir. 2004); MPEP 2181(I)(A). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, 16, 17, 22, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 14, 16, 17, 22, and 26-28 are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 6, 8-11, 13, 14, 16, 17, and 21-28 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 

Subject Matter Eligibility Criteria - Step 1:
Claims 1, 2, 4, 6, 8-11, 21, and 23-25 are directed to a system (i.e., a machine) and claims 13, 14, 16, 17, 22, and 26-28 are directed to a method (i.e., a process).  Accordingly, claims 1, 2, 4, 6, 8-11, 13, 14, 16, 17, and 21-28 are all within at least one of the four statutory categories.  35 USC §101.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable 
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
A system comprising: 
a receiver circuit configured to receive physiological information from a patient; 
an event prioritizer circuit configured to
detect a first physiological event from the patient using the received physiological information; and 
determine a similarity metric between the detected first physiological event a second physiological event detected from the patient, the second physiological event satisfying an alert condition and alerted to a user; and 
a control circuit configured to:
determine if the detected first physiological event satisfies the alert condition using physiological information of the detected first physiologic event and the determined similarity metric; and 
provide an alert to the user if the detected first physiological event satisfies the alert condition.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because detecting a first physiological event from the patient using received 
The foregoing limitations also constitute “certain methods of organizing human activity” because monitoring patient physiological data to determine whether new events need to be alerted to users (e.g., doctors) relates to managing relations between people and/or personal behavior (e.g., patient management).
Accordingly, the claim describes at least one abstract idea.

Furthermore, dependent claims 2, 4, 8-11, 14, 16, and 21-28 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 

-In relation to claims 4 and 16, these claims call for allocating storage space for storing the information according to the assigned priority which amounts to a “mental process” (e.g., a user could practically in their mind allot/assign particular storage space to information based on its assigned priority).
-In relation to claim 8, this claim calls for compressing the received information at first or second different compression ratios based on the received information being assigned a high or low priority which can practically be performed in the human mind and thus amounts to a “mental process” (e.g., a human could mentally “compress” the received data such as by replacing/substituting in the user’s mind a smaller number of defining characteristics of the event (where the number of such characteristics could be larger for higher priority events and smaller for lower priority events, thus resulting in greater “compression” for the lower priority events as the information associated with the lower priority events would be reduced to a smaller number of characteristics).  
-In relation to claim 9, this claim calls for resampling the received information at first or second different sampling rates based on the received information being assigned a high or low priority which can practically be performed in the human mind and thus amounts to a “mental process” (e.g., a human could mentally “sample” the received data such as by selecting different portions of the information).  

-In relation to claim 11, this claim calls for extracting different-sized portions of the received information for storage based on the received information being assigned a high or low priority which can practically be performed in the human mind and thus amounts to a “mental process” (e.g., a human could mentally “extract” different portions of the received data such as by selecting different portions of the information).  
-In relation to claims 21-22, these claims call for assigning the priority based on an indication of severity/clinical significance of the second physiological event of the patient which again could be practically performed in the human mind at the currently claimed high level of generality and thus amounts to a “mental process.”
 -In relation to claims 23 and 26, these claims call for assigning the priority based on a user-adjudication of the second event which again could be practically performed in the human mind at the currently claimed high level of generality and thus amounts to a “mental process.”
-In relation to claims 24 and 27, these claims call for determining if the first event satisfies the alert condition based on a received indication of severity or clinical significance of the second event which again could be practically performed in the human mind at the currently claimed high level of generality and thus amounts to a “mental process.”


Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system comprising: 
a receiver circuit (using computer componentry as tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) configured to receive physiological information from a patient (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)); 
an event prioritizer circuit (using computer componentry as tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) configured to
detect a first physiological event from the patient using the received physiological information; and 
determine a similarity metric between the detected first physiological event a second physiological event detected from the patient, the second physiological event satisfying an alert condition and alerted to a user; and 
a control circuit (using computer componentry as tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) configured to:
determine if the detected first physiological event satisfies the alert condition using physiological information of the detected first physiologic event and the determined similarity metric; and 
provide an alert to the user if the detected first physiological event satisfies the alert condition (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II); mere instructions to apply the above-noted at least one abstract idea (MPEP 2106.05(f)).

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations directed to receiving information, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; transmitting data) to the at least one abstract idea in a manner that does not 
Regarding the additional limitations directed to providing alerts to a user, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; transmitting data) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)) and is conventional activity (receiving/transmitting data over a network) (see MPEP § 2106.05(d)(II)).  Furthermore, this limitation amounts to mere instructions to apply the above-noted at least one abstract idea (see MPEP 2106.05(f)).
Regarding the additional limitations of the system of various circuits, the Examiner submits that these limitations amount to merely using a computer as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular 
For these reasons, representative independent claim 1 and analogous independent claim 13 do not recite additional elements that integrate the judicial exception into a practical application.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
In relation to the control circuit now being “configured... to store the received information in a data storage circuit according to the assigned priority,” the Examiner submits that such limitation merely amounts to insignificant extra-solution activity (storing data) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)) and which is conventional activity (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
Claims 4 and 16: These claims recite that the control circuit is “configured... to store the received information in a data storage circuit according to the assigned priority” which merely amounts to insignificant extra-solution activity (storing data) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)) and which is conventional activity (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
Claims 6 and 17: These claims recite that an AMD is operatively in communication with an external device and one or more of the circuits being included in the AMD which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see 
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, the additional limitations of the various circuits amounts to merely using a computer as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation directed to receiving information, providing alerts to a user, and transmitting the received information to an external device which the Examiner submits merely add insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving and transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  

Therefore, claims 1, 2, 4, 6, 8-11, 13, 14, 16, 17, and 21-28 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 8, 10, 11, 13, 14, 16, 17, 21, 22, 24, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2011/0082377 to Mahajan et al. (“Mahajan”):
Regarding claim 1, Mahajan discloses a system (Figures 1-2) comprising: 
a receiver circuit configured to receive physiological information from a patient ([0063]-[0064] discuss how data monitor 110 (see Figures 1-2) monitors the physiological data of the patient and then how the processor 225 of IMD 105 detects an pathological episode/event; ; 
an event prioritizer circuit (other code/instructions executed by processor 225 of Figure 2) configured to:
	detect a first physiological event from the patient using the received physiological information ([0063]-[0064] discuss how the monitor monitors the physiological data of the patient and then how the processor 225 detects a pathological episode/event);
	determine a similarity metric between the detected first physiological event and a second physiological event detected from the patient ([0089] discusses assigning a particular priority to a newly captured physiological data segment (which would be associated with a respective “first” episode/event per [0067]-[0068]) when it has a similar heart rate characterization and episode type as a previously stored data segment (which would be associated with a respective “second” episode/event per [0067]-[0068]); as the heart rate characterization of the new and previous data segments/episodes/events are determined to be similar, then such determined similarity is a “similarity metric”), the second physiological event satisfying an alert condition and alerted to a user ([0078] discusses how an episode with high priority can trigger the communication module 250 to initiate a communication link to external communication device 120 (which communicates the data to a physician/user per [0055]) and which can be in relation to either physiological data just captured or previously stored per [0079]; accordingly, the satisfied alert condition is that the second episode has a “high priority” and the communication to the physician/user is alerting the physician/user); and
a control circuit (other code/instructions executed by processor 225 of Figure 2) configured to:
	determine if the detected first physiological event satisfies the alert condition using physiological information of the detected first physiological event and the determined similarity metric ([0078] and [0094] discuss how detection of an episode/event with high priority can trigger communication module 250 to send physiological data to external device 120; in this case, the satisfied “alert condition” would be that first episode/event is detected as having a high priority, where such high priority is determined using the determined similarity metric as discussed above in relation to [0089], and where such similarity metric is determined based on the physiological information of the “first physiological event”); and
	provide an alert to the user ([0078] discusses how an episode with high priority can trigger the communication module 250 to initiate a communication link to external communication device 120 which communicates the data to a physician/user per [0055] (where such physiological data communications amount to “alerts”) if the detected first physiological event satisfies the alert condition ([0093]-[0094] discuss how using a priority-based system ensures that the data considered by the physician (the above “alert”) is the most important or in other words the highest priority episode/event data, where such highest priority would satisfy the alert condition (e.g., having a higher priority than lower priority data).  

Regarding claim 2, Mahajan discloses the system of claim 1, further including wherein the event prioritizer circuit is configured to assign a priority to the first physiological event based on the determined similarity metric ([0089] discusses assigning a particular priority to a newly captured physiological data segment (which would be associated with a respective “first” episode/event per [0067]-[0068]) based on a similarity with the heart rate characterization and episode type of a previous data segment (based on the determined similarity metric).
wherein the control circuit is configured to allocate storage space and to store the received information in a data storage circuit according to the assigned priority ([0068] notes how the captured physiological data is stored in memory 240 which necessarily includes a “storage circuit” while [0073] notes that storage can be managed such that high priority data can be recorded; accordingly, the “control circuit” necessarily allocates the storage to store the received information according to the assigned priority).

Regarding claim 6, Mahajan discloses the system of claim 2, including an ambulatory medical device (AMD) operatively in communication with an external device (Figures 1-2 illustrate how the IMD/AMD 105 is in operative communication with an external communication device 120), wherein the AMD includes the control circuit further configured to transmit the received information to the external device according to the assigned priority ([0078] and [0094] discuss how detection of an episode/event with high priority can trigger communication module 250 to send physiological data to external device 120).

Regarding claim 8, Mahajan discloses the system of claim 2, further including wherein the control circuit is configured to compress the received information at a first compression ratio if a high priority is assigned, and to compress the received information at a second, higher compression ratio if a low priority is assigned ([0068] discusses how various compression ratios can be used with lower priority data being compressed at higher compression ratios; therefore, there would be a first “high” priority data that is compressed at a first 

Regarding claim 10, Mahajan discloses the system of claim 2, further including wherein the control circuit is configured to extract a first number of data features from the received information if a high priority is assigned, and to extract a second, lower number of data features from the received information if a low priority is assigned ([0068] notes how various compression ratios can be used with higher compression ratios resulting in higher data loss during compression, where lower priority data is compressed at higher compression ratios; therefore, “high” priority data would be compressed at a first ratio whereby a first number of features would be extracted/retained from the original data and lower priority data would be compressed at a second ratio whereby a smaller second number of features would be extracted (i.e., if there is greater data loss with higher compression ratios, then a smaller number of features are retained/extracted).  

Regarding claim 11, Mahajan discloses the system of claim 2, further including wherein the control circuit is configured to extract a first portion of the received information for storage or transmission if a high priority is assigned, and to extract a second, smaller portion of the received information for storage or transmission if a low priority is assigned ([0068] notes how various compression ratios can be used with higher compression ratios resulting in higher data loss during compression, where lower priority data is compressed at higher compression ratios; therefore, “high” priority data would be compressed at a first ratio whereby a first portion of the received information would be extracted/retained from the original .

Claims 13, 14, and 16 are rejected in view of Mahajan in a manner similar to the rejection of claims 1, 2, and 4 above, respectively.

Regarding claim 17, Mahajan discloses the method of claim 14, further including
establishing a communication between an ambulatory medical device (AMD) and an external device ([0055] discusses how IMD 105 (which is an AMD) communicates with external device 120), the AMD including one or more of the receiver circuit, the event prioritizer circuit, and the control circuit (the data monitor 210 and processor instructions of Figure 2 of the IMD 105 amount to the “receiver circuit,”  “event prioritizer circuit,” and “control circuit” as discussed above); and
transmitting the received information to the external device according to the assigned priority ([0094] discusses transmitting the physiological data to the external device 120 based on its priority).

Regarding claim 21, Mahajan discloses the system of claim 2, further including wherein the receiver circuit is configured to receive an indication of severity or clinical significance of the second physiological event ([0089] discusses consideration of numerous factors regarding the data segments (which are associated with the episodes/events per [0067]-[0068]) , and the event prioritizer circuit is configured to assign the priority to the first physiological event further using the received indication of severity or clinical significance of the second physiological event of the patient (per [0089], the priority is assigned to the newly captured data segment (again, which is associated with the “first physiological event” as discussed above in relation to claim 1) based on considering the episode type/heart rate characterizations (severity/clinical significance) of the previous data segment (which is associated with the “second physiological event” as discussed above in relation to claim 1) and the new data segment (which is associated with the “first physiological event” as discussed above in relation to claim 1).  

Claim 22 is rejected in view of Mahajan in a manner similar to the rejection of claim 21 above.

Regarding claim 24, Mahajan discloses the system of claim 1, further including wherein the receiver circuit is configured to receive an indication of severity or clinical significance of the second physiological event ([0089] discusses consideration of numerous factors regarding the data segments (which are associated with the episodes/events per [0067]-[0068]) such as episode type and heart rate characterization (severity or clinical significance of the event)), and the control circuit is configured to determine if the detected first physiological event satisfies the alert condition further using the received indication of severity or clinical significance of the second physiological event (as noted previously, [0078] and [0094] discuss how detection of an episode/event with high priority can trigger communication module 250 to 

Regarding claim 27, Mahajan discloses the method of claim 13, further including receiving an indication of severity or clinical significance of the second physiological event ([0089] discusses consideration of numerous factors regarding the data segments (which are associated with the episodes/events per [0067]-[0068]) such as episode type and heart rate characterization (severity or clinical significance of the event)), wherein determining if the detected first physiological event satisfies the alert condition is further based on the received indication of severity or clinical significance of the second physiological event (as noted previously, [0078] and [0094] discuss how detection of an episode/event with high priority can trigger communication module 250 to send physiological data to external device 120; in this case, the satisfied “alert condition” would be that the episode/event is detected as having a high priority, where such priority is determined using the episode type/heart rate characterizations (severity/clinical significance) of the previous data segment (which is associated with the “second physiological event” as discussed above in relation to claim 1) and the new data segment (which is associated with the “first physiological event” as discussed above in relation to claim 1) per [0089]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0082377 to Mahajan et al. (“Mahajan”) in view of U.S. Patent App. Pub. No. 2009/0069642 to Gao et al. (“Gao”):
Regarding claim 9, Mahajan discloses the system of claim 2, and discloses use of increasingly lossy compression techniques for lower priority data ([0068]) but appears to be silent regarding specifically wherein the control circuit is configured to resample the received information at a first sampling rate if a high priority is assigned, and to resample the received information at a second, lower sampling rate if a low priority is assigned.
Nevertheless, Gao teaches ([0126]) that it was known in the healthcare informatics art to sample patient data based on its priority such that lower priority data is sampled at lower sampling rates to advantageously reduce network traffic such as during periods of network congestion thereby streamlining patient data transmission ([0125]-[0126]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have resampled the received information at a first sampling rate if a high priority is assigned and at a second, lower sampling rate if a low priority is assigned in the system of Mahajan as taught by Gao to advantageously reduce network traffic such as during periods of network congestion thereby streamlining patient data transmission.

Claims 23, 25, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0082377 to Mahajan et al. (“Mahajan”) in view of U.S. Patent App. Pub. No. 2009/0082640 to Kovach et al. (“Kovach”):
Regarding claim 23, Mahajan discloses the system of claim 2, but appears to be silent regarding wherein the receiver circuit is configured to receive a user-adjudication of the second physiological event, and the event prioritizer circuit is configured to assign the priority to the first physiological event further using the received user-adjudication of the second physiological event.
Nevertheless, Kovach teaches ([0073]-[0074] and Figures 1 and 3) that it was known in the healthcare informatics art for a patient computing device 24 associated with an IMD 16 to generate an event marker and store physiological parameter values in a corresponding event file upon activation of an event indication button 58 (which would thus amount to a “user adjudication” of an event) which advantageously allows clinicians to review the event information to evaluate the patient's condition, determine the efficacy of a therapy program, and determine whether any changes to the therapy program are desired or necessary ([0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the receiver circuit to have received a user-adjudication of the episode/events (including the “second physiological event”) in the system of Mahajan as taught by Kovach to advantageously allow clinicians to review the event information to evaluate the patient's condition, determine the efficacy of a therapy program, and determine whether any changes to the therapy program are desired or necessary.  As the “second physiological event” would thus be at least partially based on the “user-adjudication” per the combination with Kovach, then assigning the priority to the “first physiological event” via comparing the circumstances/episode type/characterization of the first physiological event to those of the second physiological event (per [0089] of Mahajan) would use the received user-adjudication of the second physiological event.

wherein the receiver circuit is configured to receive a user-adjudication of the second physiological event, and the control circuit is configured to determine if the detected first physiological event satisfies the alert condition further using the received user- adjudication of the second physiological event.
Nevertheless, Kovach teaches ([0073]-[0074] and Figures 1 and 3) that it was known in the healthcare informatics art for a patient computing device 24 associated with an IMD 16 to generate an event marker and store physiological parameter values in a corresponding event file upon activation of an event indication button 58 (which would thus amount to a “user adjudication” of an event) which advantageously allows clinicians to review the event information to evaluate the patient's condition, determine the efficacy of a therapy program, and determine whether any changes to the therapy program are desired or necessary ([0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the receiver circuit to have received a user-adjudication of the episode/events (including the “second physiological event”) in the system of Mahajan as taught by Kovach to advantageously allow clinicians to review the event information to evaluate the patient's condition, determine the efficacy of a therapy program, and determine whether any changes to the therapy program are desired or necessary.  
As noted previously, [0078] and [0094] of Mahajan discuss how detection of an episode/event with high priority can trigger communication module 250 to send physiological data to external device 120, where the satisfied “alert condition” would be that the episode/event is detected as having a high priority, and where such priority is determined by comparing the circumstances/episode type/characterization of the first physiological event to those of the 

Claim 26 is rejected in view of the Mahajan/Kovach combination as discussed above in relation to claim 23.

Claim 28 is rejected in view of the Mahajan/Kovach combination as discussed above in relation to claim 25.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAS/
Jonathon A. SzumnyPatent Examiner
Art Unit 3686                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686